

115 S822 RS: Brownfields Utilization, Investment, and Local Development Act of 2017
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 213115th CONGRESS1st SessionS. 822[Report No. 115–148]IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Inhofe (for himself, Mr. Markey, Mr. Rounds, Mr. Booker, Mr. Crapo, Mr. King, Mr. Whitehouse, Mr. Carper, Mrs. Gillibrand, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksSeptember 7, 2017Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 modify provisions relating to grants, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Brownfields Utilization, Investment, and Local Development Act of 2017 or the BUILD Act.
		2.Expanded
 eligibility for nonprofit organizationsSection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
 (1)in subparagraph (G), by striking or after the semicolon;
 (2)in subparagraph (H), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:
				
 (I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;
 (J)a limited liability corporation in which all managing members are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I);
 (K)a limited partnership in which all general partners are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I); or
 (L)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986)..
			3.Multipurpose
 brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)by redesignating paragraphs (4) through (9) and (10) through (12) as paragraphs (5) through (10) and (13) through (15), respectively;
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking subject to paragraphs (4) and (5) and inserting subject to paragraphs (5) and (6); and
 (3)by inserting after paragraph (3) the following:
				
					(4)Multipurpose
				brownfields grants
						(A)In
 generalSubject to subparagraph (D) and paragraphs (5) and (6), the Administrator shall establish a program to provide multipurpose grants to an eligible entity based on the considerations under paragraph (3)(C), to carry out inventory, characterization, assessment, planning, or remediation activities at 1 or more brownfield sites in a proposed area.
						(B)Grant
				amounts
							(i)Individual
 grant amountsEach grant awarded under this paragraph shall not exceed $950,000.
							(ii)Cumulative
 grant amountsThe total amount of grants awarded for each fiscal year under this paragraph shall not exceed 15 percent of the funds made available for the fiscal year to carry out this subsection.
 (C)CriteriaIn awarding a grant under this paragraph, the Administrator shall consider the extent to which an eligible entity is able—
 (i)to provide an overall plan for revitalization of the 1 or more brownfield sites in the proposed area in which the multipurpose grant will be used;
 (ii)to demonstrate a capacity to conduct the range of eligible activities that will be funded by the multipurpose grant; and
 (iii)to demonstrate that a multipurpose grant will meet the needs of the 1 or more brownfield sites in the proposed area.
 (D)ConditionAs a condition of receiving a grant under this paragraph, each eligible entity shall expend the full amount of the grant not later than the date that is 3 years after the date on which the grant is awarded to the eligible entity unless the Administrator, in the discretion of the Administrator, provides an extension..
			4.Treatment of
 certain publicly owned brownfield sitesSection 104(k)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(2)) is amended by adding at the end the following:
			
				(C)Exemption for
 certain publicly owned brownfield sitesNotwithstanding any other provision of law, an eligible entity that is a governmental entity may receive a grant under this paragraph for property acquired by that governmental entity prior to January 11, 2002, even if the governmental entity does not qualify as a bona fide prospective purchaser (as that term is defined in section 101(40)), so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property..
		5.Increased
 funding for remediation grantsSection 104(k)(3)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)(ii)) is amended by striking $200,000 for each site to be remediated and inserting $500,000 for each site to be remediated, which limit may be waived by the Administrator, but not to exceed a total of $650,000 for each site, based on the anticipated level of contamination, size, or ownership status of the site.
		6.Allowing
 administrative costs for grant recipientsParagraph (5) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended—
 (1)in subparagraph (B)—
 (A)in clause (i)—
 (i)by striking subclause (III); and
 (ii)by redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively;
 (B)by striking clause (ii);
 (C)by redesignating clause (iii) as clause (ii); and
 (D)in clause (ii) (as redesignated by subparagraph (C)), by striking Notwithstanding clause (i)(IV) and inserting Notwithstanding clause (i)(III); and
 (2)by adding at the end the following:  (E)Administrative costs (i)In generalAn eligible entity may use up to 8 percent of the amounts made available under a grant or loan under this subsection for administrative costs.
 (ii)RestrictionFor purposes of clause (i), the term administrative costs does not include—
 (I)investigation and identification of the extent of contamination;
 (II)design and performance of a response action; or
 (III)monitoring of a natural resource..
			7.Small community
 technical assistance grantsParagraph (7)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended—
 (1)by striking The Administrator may provide, and inserting the following:  (i)DefinitionsIn this subparagraph:
 (I)Disadvantaged areaThe term disadvantaged area means an area with an annual median household income that is less than 80 percent of the statewide annual median household income, as determined by the latest available decennial census.
 (II)Small communityThe term small community means a community with a population of not more than 15,000 individuals, as determined by the latest available decennial census.
 (ii)Establishment of programThe Administrator shall establish a program to provide grants that provide,; and (2)by adding at the end the following:
				
					(iii)Small or disadvantaged community recipients
 (I)In generalSubject to subclause (II), in carrying out the program under clause (ii), the Administrator shall use not more than $600,000 of the amounts made available to carry out this paragraph to provide grants to States that receive amounts under section 128(a) to assist small communities, Indian tribes, rural areas, or disadvantaged areas in achieving the purposes described in clause (ii).
 (II)LimitationEach grant awarded under subclause (I) shall be not more than $7,500.. 8.Waterfront brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by inserting after paragraph (10) (as redesignated by section 3(1)) the following:
			
				(11)Waterfront
				brownfield sites
					(A)Definition of
 waterfront brownfield siteIn this paragraph, the term waterfront brownfield site means a brownfield site that is adjacent to a body of water or a federally designated floodplain.
 (B)RequirementsIn providing grants under this subsection, the Administrator shall—
 (i)take into consideration whether the brownfield site to be served by the grant is a waterfront brownfield site; and
 (ii)give consideration to waterfront brownfield sites..
		9.Clean energy
 brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as amended by section 8) is amended by inserting after paragraph (11) the following:
			
				(12)Clean energy
				projects at brownfield sites
					(A)Definition of
 clean energy projectIn this paragraph, the term clean energy project means—
 (i)a facility that generates renewable electricity from wind, solar, or geothermal energy; and
 (ii)any energy efficiency improvement project at a facility, including combined heat and power and district energy.
 (B)EstablishmentThe Administrator shall establish a program to provide grants—
 (i)to eligible entities to carry out inventory, characterization, assessment, plan­ning, feasibility analysis, design, or remediation activities to locate a clean energy project at 1 or more brownfield sites; and
 (ii)to capitalize a revolving loan fund for the purposes described in clause (i).
						(C)Maximum
 amountA grant under this paragraph shall not exceed $500,000..
		10.Targeted
 funding for StatesParagraph (15) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by adding at the end the following:
			
				(C)Targeted
 fundingOf the amounts made available under subparagraph (A) for a fiscal year, the Administrator may use not more than $2,000,000 to provide grants to States for purposes authorized under section 128(a), subject to the condition that each State that receives a grant under this subparagraph shall have used at least 50 percent of the amounts made available to that State in the previous fiscal year to carry out assessment and remediation activities under section 128(a)..
		11.Authorization
			 of appropriations
			(a)Brownfields
 revitalization fundingParagraph (15)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by striking 2006 and inserting 2020.
			(b)State response
 programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended by striking 2006 and inserting 2020.
	
		1.Short
 titleThis Act may be cited as the Brownfields Utilization, Investment, and Local Development Act of 2017 or the BUILD Act.
		2.Expanded
 eligibility for nonprofit organizationsSection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
 (1)in subparagraph (G), by striking or after the semicolon;
 (2)in subparagraph (H), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:
				
 (I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;
 (J)a limited liability corporation in which all managing members are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I);
 (K)a limited partnership in which all general partners are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I); or
 (L)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986)..
			3.Multipurpose
 brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)by redesignating paragraphs (4) through (9) and (10) through (12) as paragraphs (5) through (10) and (13) through (15), respectively;
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking subject to paragraphs (4) and (5) and inserting subject to paragraphs (5) and (6); and
 (3)by inserting after paragraph (3) the following:
				
					(4)Multipurpose
				brownfields grants
						(A)In
 generalSubject to subparagraph (D) and paragraphs (5) and (6), the Administrator shall establish a program to provide multipurpose grants to an eligible entity based on the considerations under paragraph (3)(C), to carry out inventory, characterization, assessment, planning, or remediation activities at 1 or more brownfield sites in a proposed area.
						(B)Grant
				amounts
							(i)Individual
 grant amountsEach grant awarded under this paragraph shall not exceed $950,000.
							(ii)Cumulative
 grant amountsThe total amount of grants awarded for each fiscal year under this paragraph shall not exceed 15 percent of the funds made available for the fiscal year to carry out this subsection.
 (C)CriteriaIn awarding a grant under this paragraph, the Administrator shall consider the extent to which an eligible entity is able—
 (i)to provide an overall plan for revitalization of the 1 or more brownfield sites in the proposed area in which the multipurpose grant will be used;
 (ii)to demonstrate a capacity to conduct the range of eligible activities that will be funded by the multipurpose grant; and
 (iii)to demonstrate that a multipurpose grant will meet the needs of the 1 or more brownfield sites in the proposed area.
 (D)ConditionAs a condition of receiving a grant under this paragraph, each eligible entity shall expend the full amount of the grant not later than the date that is 3 years after the date on which the grant is awarded to the eligible entity unless the Administrator, in the discretion of the Administrator, provides an extension..
			4.Treatment of
 certain publicly owned brownfield sitesSection 104(k)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(2)) is amended by adding at the end the following:
			
				(C)Exemption for
 certain publicly owned brownfield sitesNotwithstanding any other provision of law, an eligible entity that is a governmental entity may receive a grant under this paragraph for property acquired by that governmental entity prior to January 11, 2002, even if the governmental entity does not qualify as a bona fide prospective purchaser (as that term is defined in section 101(40)), so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property..
		5.Increased
 funding for remediation grantsSection 104(k)(3)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)(ii)) is amended by striking $200,000 for each site to be remediated and inserting $500,000 for each site to be remediated, which limit may be waived by the Administrator, but not to exceed a total of $650,000 for each site, based on the anticipated level of contamination, size, or ownership status of the site.
		6.Allowing
 administrative costs for grant recipientsParagraph (5) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended—
 (1)in subparagraph (B)—
 (A)in clause (i)—
 (i)by striking subclause (III); and
 (ii)by redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively;
 (B)by striking clause (ii);
 (C)by redesignating clause (iii) as clause (ii); and
 (D)in clause (ii) (as redesignated by subparagraph (C)), by striking Notwithstanding clause (i)(IV) and inserting Notwithstanding clause (i)(III); and
 (2)by adding at the end the following:  (E)Administrative costs (i)In generalAn eligible entity may use up to 8 percent of the amounts made available under a grant or loan under this subsection for administrative costs.
 (ii)RestrictionFor purposes of clause (i), the term administrative costs does not include—
 (I)investigation and identification of the extent of contamination;
 (II)design and performance of a response action; or
 (III)monitoring of a natural resource..
			7.Small community
 technical assistance grantsParagraph (7)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended—
 (1)by striking The Administrator may provide, and inserting the following:  (i)DefinitionsIn this subparagraph:
 (I)Disadvantaged areaThe term disadvantaged area means an area with an annual median household income that is less than 80 percent of the statewide annual median household income, as determined by the latest available decennial census.
 (II)Small communityThe term small community means a community with a population of not more than 15,000 individuals, as determined by the latest available decennial census.
 (ii)Establishment of programThe Administrator shall establish a program to provide grants that provide,; and (2)by adding at the end the following:
				
					(iii)Small or disadvantaged community recipients
 (I)In generalSubject to subclause (II), in carrying out the program under clause (ii), the Administrator shall use not more than $600,000 of the amounts made available to carry out this paragraph to provide grants to States that receive amounts under section 128(a) to assist small communities, Indian tribes, rural areas, or disadvantaged areas in achieving the purposes described in clause (ii).
 (II)LimitationEach grant awarded under subclause (I) shall be not more than $7,500.. 8.Waterfront brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by inserting after paragraph (10) (as redesignated by section 3(1)) the following:
			
				(11)Waterfront
				brownfield sites
					(A)Definition of
 waterfront brownfield siteIn this paragraph, the term waterfront brownfield site means a brownfield site that is adjacent to a body of water or a federally designated floodplain.
 (B)RequirementsIn providing grants under this subsection, the Administrator shall—
 (i)take into consideration whether the brownfield site to be served by the grant is a waterfront brownfield site; and
 (ii)give consideration to waterfront brownfield sites..
		9.Clean energy
 brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as amended by section 8) is amended by inserting after paragraph (11) the following:
			
				(12)Clean energy
				projects at brownfield sites
					(A)Definition of
 clean energy projectIn this paragraph, the term clean energy project means—
 (i)a facility that generates renewable electricity from wind, solar, or geothermal energy; and
 (ii)any energy efficiency improvement project at a facility, including combined heat and power and district energy.
 (B)EstablishmentThe Administrator shall establish a program to provide grants—
 (i)to eligible entities to carry out inventory, characterization, assessment, plan­ning, feasibility analysis, design, or remediation activities to locate a clean energy project at 1 or more brownfield sites; and
 (ii)to capitalize a revolving loan fund for the purposes described in clause (i).
						(C)Maximum
 amountA grant under this paragraph shall not exceed $500,000..
		10.Targeted
 funding for StatesParagraph (15) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by adding at the end the following:
			
				(C)Targeted
 fundingOf the amounts made available under subparagraph (A) for a fiscal year, the Administrator may use not more than $2,000,000 to provide grants to States for purposes authorized under section 128(a), subject to the condition that each State that receives a grant under this subparagraph shall have used at least 50 percent of the amounts made available to that State in the previous fiscal year to carry out assessment and remediation activities under section 128(a)..
		11.Clarification of owner or operator
			(a)Acquisition by State or local government as sovereign
 (1)Owner or operatorSection 101(20) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)) is amended—
 (A)in subparagraph (A), in the first sentence, by striking due to bankruptcy and all that follows through local government, and inserting to a unit of State or local government through seizure or otherwise in connection with law enforcement activity; through bankruptcy, tax delinquency, abandonment, or escheat; through any other involuntary transfer or acquisition; through the exercise of eminent domain authority by purchase or condemnation; or through other circumstances in which the unit of State or local government acquires title by virtue of its function as a sovereign,;
 (B)in subparagraph (C), by striking section 107(a)(3) or (4) and inserting paragraph (3) or (4) of section 107(a),; and (C)in subparagraph (D), in the first sentence, by striking which acquired and all that follows through by virtue and inserting that acquired ownership or control through seizure or otherwise in connection with law enforcement activity; through bankruptcy, tax delinquency, abandonment, or escheat; through any other involuntary transfer or acquisition; through the exercise of eminent domain authority by purchase or condemnation; or through other circumstances in which the government acquires title by virtue.
 (2)Contractual relationshipSection 101(35)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(35)(A)) is amended—
 (A)in the matter preceding clause (i), by striking clause (i), (ii), or (iii) and inserting clause (i) or (ii); (B)by striking clause (ii); and
 (C)by redesignating clause (iii) as clause (ii). (b)Alaska Native village and Native Corporation reliefSection 101(20) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)) is amended—
 (1)by redesignating subparagraphs (E) through (G) as subparagraphs (F) through (H), respectively, and indenting appropriately;
 (2)by inserting after subparagraph (D) the following:  (E)Exclusion of certain Alaska Native villages and Native Corporations (i)In generalThe term owner or operator does not include—
 (I)a Native village or Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) that received a contaminated facility from the United States Government under that Act (43 U.S.C. 1601 et seq.); or
 (II)a successor in interest to a contaminated facility referred to in subclause (I) that was conveyed to the successor in interest under section 14(c) of that Act (43 U.S.C. 1613(c)).
 (ii)ApplicabilityClause (i) does not apply to any Native village, Native Corporation, or successor in interest that has caused or contributed to the release or threatened release of a hazardous substance from a contaminated facility referred to in that clause.
 (iii)LiabilityAny Native village, Native Corporation, or successor in interest that causes or contributes to the release or threatened release of a hazardous substance from a contaminated facility referred to in clause (i) shall be subject to the provisions of this Act in the same manner and to the same extent, procedurally and substantively, as any nongovernmental entity, including liability under section 107.;
 (3)in subparagraph (G) (as so redesignated), in the matter preceding clause (i), by striking subparagraph (E) and inserting subparagraph (F); and (4)in clause (i)(II) of subparagraph (H) (as so redesignated), by striking 1813) and inserting 1813)).
				(c)Prospective purchasers and lessees
 (1)Bona fide prospective purchaserSection 101(40) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(40)) is amended—
 (A)in subparagraph (B)— (i)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (ii)in subclause (I) (as so redesignated), by striking clauses (ii) and (iii) and inserting subclauses (II) and (III); (iii)in subclause (II) (as so redesignated), by striking subparagraph and inserting clause; and
 (iv)in subclause (III) (as so redesignated), by striking subparagraph and inserting clause; (B)in subparagraph (D), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (C)in subparagraph (F), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (D)in subparagraph (H)— (i)in clause (i)—
 (I)in subclause (II), by inserting , by a tenancy, by the instruments by which a leasehold interest in the facility is created, after financed; and
 (II)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately; and
 (ii)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (E)by redesignating subparagraphs (B) through (H) as clauses (ii) through (viii), respectively, and indenting appropriately;
 (F)by striking the paragraph designation and heading and all that follows through All disposal of in subparagraph (A) and inserting the following:  (40)Bona fide prospective purchaser (A)In generalThe term bona fide prospective purchaser means—
 (i)a person that— (I)after January 11, 2002, acquires ownership of a facility; and
 (II)establishes by a preponderance of the evidence each of the criteria described in clauses (i) through (viii) of subparagraph (B);
 (ii)a tenant of a person described in clause (i); (iii)a tenant of a person that—
 (I)formerly met the criteria described in clause (i) but no longer meets that criteria due to a factor unrelated to any action of the tenant; and
 (II)establishes by a preponderance of the evidence each of the criteria described in clauses (i), (iii), (iv), (v), (vi), (vii), and (viii) of subparagraph (B); and
 (iv)a person that— (I)holds a leasehold interest in a facility; and
 (II)establishes by a preponderance of the evidence each of the criteria described in clauses (i) through (viii) of subparagraph (B).
 (B)CriteriaThe criteria described in this subparagraph are as follows: (i)Disposal prior to acquisitionAll disposal of; and
 (G)by adding at the end the following:  (C)Special ruleWith respect to a facility, in any case in which the ownership or operational control held by a person is established by a tenancy or lease, the person shall be considered to be a bona fide prospective purchaser only if the person establishes by a preponderance of the evidence that the tenancy or lease is not designed to avoid liability under this Act by any person that—
 (i)does not meet the criteria applicable to that person under subparagraph (B); or (ii)is liable under paragraph (3) or (4) of section 107(a)..
 (2)Limitation on liabilitySection 107(r)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(r)(1)) is amended by striking purchaser's and inserting bona fide prospective purchaser.
				12.Authorization
			 of appropriations
			(a)Brownfields
 revitalization fundingParagraph (15)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by striking 2006 and inserting 2020.
			(b)State response
 programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended by striking 2006 and inserting 2020.September 7, 2017Reported with an amendment